UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-651-LTS

RAUL VIDRASAN,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant’s redacted sentencing submission (Docket

entry no. 652), as well as a supplemental sentencing submission dated May 10, 2021, with a

request that it be filed under seal. Because the redacted information in the sentencing submission

at docket entry number 652 contains sensitive medical information and a photo of a non-party,

the redacted portions of that submission will be maintained under seal. The supplemental

sentencing submission dated May 10, 2021, will also be filed under seal due to the personally

sensitive nature of its contents. The Court finds that such redaction and sealing are essential to

preserve the higher values implicated by potential disclosure of the sensitive information and are

narrowly tailored to serve that interest.

        SO ORDERED.


Dated: May 12, 2021                                                   __/s/ Laura Taylor Swain____
       New York, New York                                             LAURA TAYLOR SWAIN
                                                                      Chief United States District Judge




VIDRASAN - SEAL ORD.DOCX                                   VERSION MAY 12, 2021                            1
